                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                    May 07, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                 Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

MARIO MORA ADAME,                                           §
                                                            §
         Plaintiff,                                         §
                                                            §
VS.                                                         §
                                                            § CIVIL ACTION NO. 7:21-cv-00179
UNKNOWN WESTVILLE                                           §
CORRECTIONAL FACILITY                                       §
ADMINISTRATORS,                                             §
                                                            §
         Defendants.                                        §

                                          OPINION AND ORDER

         The Court now considers Plaintiff’s “Claim Pursuant to Section 1983.”1

         Plaintiff mailed to the Clerk of the Court of the McAllen Division his 3-page complaint; a

petition to extend the time to file his brief and record of proceedings in the Indiana Court of

Appeals; a “Petition to Re-Open for Reconsideration” in the Executive Office for Immigration

Review in Chicago, Illinois; an affidavit from Plaintiff’s wife attesting to the hardship that

deporting her husband will create, an immigration judge’s order granting an extension of time for

the government to file a response to “Respondent’s Motion to Reopen;” and a single page out of

what appears to be a larger order by an immigration judge that denies the petition to re-open for

consideration because it was nearly 25 years late.2 Plaintiff did not include the filing fee required

by 28 U.S.C. § 1914, but avers that he “have no moneys to pay court costs or legal fees.”3

         In his complaint, Plaintiff alleges that he was incarcerated in Indiana in 2001 and

followed his prison’s “law library’s procedures” to mail a notice of appeal and a motion to the

1
  Dkt. No. 1.
2
  Dkt. No. 1.
3
  Id. at 3. Plaintiff did not include an application or motion to proceed in forma pauperis.


1/3
Indiana Court of Appeals.4 Plaintiff further alleges that the officer in charge of the prison law

library failed to mail his documents and that the clerk of the Indiana Court of Appeals reported

not receiving such documents.5 Similarly, Plaintiff alleges the prison law library failed to mail

Plaintiff’s petition to the Executive Office for Immigration Review.6 As a result, Plaintiff claims

he was deprived of his First, Fifth, and Fourteenth Amendment rights in violation of 42 U.S.C.

§ 1983.7

         The Court finds that Plaintiff has improperly laid venue in this Court. A civil action may

be commenced in:

         (1) a judicial district in which any defendant resides, if all defendants are residents
         of the State in which the district is located;
         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of
         the action is situated; or
         (3) if there is no district in which an action may otherwise be brought as provided
         in this section, any judicial district in which any defendant is subject to the court's
         personal jurisdiction with respect to such action.8

However, Plaintiff appears to have been sentenced by the Elkhart Superior Court in Indiana; 9

incarcerated in Westville, Indiana;10 and formerly lived in Elkhart, Indiana.11 Such locations are

all within the Northern District of Indiana,12 not the Southern District of Texas. Plaintiff’s claim

brought against the “Westville Correctional Facility’s Administrators (John or Jane Doe)” in

their official capacities is within the venue of the Northern District of Indiana. The only possible

nexus to the Southern District of Texas is that Plaintiff’s envelope in which he transmitted his

complaint and exhibits has a return address in McAllen, Texas, but such address appears to be

4
  Id. at 1, ¶¶ 1–4.
5
  Id. at 1–2, ¶¶ 4–7.
6
  Id. at 2, ¶¶ 9–11.
7
  Id. ¶¶ 8, 12.
8
  28 U.S.C. § 1391(b).
9
  See Dkt. No. 1-1 at 2.
10
   Id. ¶ 2; accord Dkt. No. 1 at 1, ¶ 2.
11
   Id. at 7, ¶ 1.
12
   See 28 U.S.C. § 94(a)(2).


2/3
owned by “Jose Cruz Mendez,”13 and in any event Plaintiff’s residence in McAllen would be

insufficient to properly fix venue in this Court.14 Accordingly, the Court “shall dismiss, or if it be

in the interest of justice, transfer such case to any district or division in which it could have been

brought.”15 The Court finds that it is in the interest of justice to transfer this case to the Northern

District of Indiana, where Defendants are likely to reside and where a substantial part of the

events giving rise to Plaintiff’s claims occurred. The Court therefore ORDERS this case

transferred in its entirety to the United States District Court for the Northern District of Indiana,

South Bend Division.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 7th day of May 2021.


                                                           ___________________________________
                                                                        Micaela Alvarez
                                                                   United States District Judge




13
   Dkt. No. 1-2 at 1.
14
   Nelson v. PNK (Lake Charles) LLC, No. 3:20-cv-133, 2020 WL 7706815, at *2 (S.D. Tex. Sept. 30, 2020)
(Edison, J.) (citing Emrit v. Desert Parkway Behav. Hosp., No. CV 18-00435 LEK, 2019 WL 2397801, at *3 (D.
Haw. June 6, 2019)) (“[P]laintiff's residence is completely irrelevant in determining venue.”), report and
recommendation adopted, No. 3:20-cv-133, 2020 WL 6130877 (S.D. Tex. Oct. 16, 2020) (Brown, J.).
15
   28 U.S.C. § 1406(a); see Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998) (holding that a district court
has broad discretion to order a transfer to address improper venue).


3/3
